Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
The amendments and response filed on March 9, 2021 have been received.
Claims 1-6, 8, 9, 17, 22, 23, 25, 30, 38, 39, 41, 43, 45-47, 50, 52-54, 68, 69, 73, 76-79, 83, 86-88 and 95 are pending in this application and were examined on the merits.

Answer to Arguments:
Withdrawn Rejections:
The rejection of claims 1, 68, 69 and 73 under 35 U.S.C. 102(a)(1) as anticipated by Conklin K. A. (Integrative Cancer Therapies, 2005, Vol. 4, No. 2, p. 110-130), is withdrawn due to the amendments to the claims filed on 03/09/2021.
The rejection of claims 1-6, 8, 9, 17, 41, 43, 45-47, 50, 52-54, 68, 69, 73, 76-79, 83 and 95 under 35 U.S.C. 103 as being unpatentable over Conklin K. A. in view of Hill, S.A., is withdrawn due to the amendments to the claims filed on 03/09/2021.
The rejection of claims 1, 22, 23, 25 and 86-88 under 35 U.S.C. 103 as being unpatentable over Conklin K. A. as applied to claim 1, and further in view of Blom et al. and Mousa, S. A., is withdrawn due to the amendments to the claims filed on 03/09/2021.

Applicant arguments with respect to the rejection of claims 30, 38 and 39 under 35 U.S.C. 103 as being unpatentable over Conklin K. A. in view of Mousa, S.A., and Gao et al., are considered and are persuasive therefore the rejection is withdrawn.

With respect to the rejection of claims 1-6, 8, 9, 17, 22, 23, 25, 30, 38, 39, 41, 43, 45-47, 50, 52-54, 68, 69, 73, 76-79, 83, 86-88 and 95 on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 9,901,542, no terminal disclaimer is received. In addition, applicant requested (p. 23 of Remarks filed on 3/9/2021) that the rejection be held in abeyance until claims are otherwise found allowable. Therefore the rejection is maintained.

Objection:
Claim 30 is objected to because of the following informalities: 
In claim 30, line 3, after comprising insert --from 0.001% to 20% (w/w) of--.
Appropriate correction is required.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 8, 9, 17, 22, 23, 25, 30, 38, 39, 41, 43, 45-47, 50, 52-54, 68, 69, 73, 76-79, 83, 86-88 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 9,901,542.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-53 of U.S. Patent No. 9,901,542 B2 disclose;

1. A method of treating cancer in a subject, comprising administering a composition comprising coenzyme Q.sub.10 by continuous intravenous infusion for at least 48 hours, wherein the coenzyme Q.sub.10 is administered at two or more different rates and at a dose of at least 20 mg/kg/day (24 hours), thereby treating cancer in said subject. 
2. The method of claim 1, wherein the coenzyme Q10 is administered sequentially at a first rate and a second rate, wherein the first rate is higher than the second rate. 
3. The method of claim 2, further comprising administration of coenzyme Q10 at a third rate after the second rate. 
4. The method of claim 3, wherein the third rate is lower than the first rate and higher than the second rate. 
5. The method of claim 2, wherein the coenzyme Q10 is administered at the first rate for about 0.5 hours to about 3 hours. 
6. The method of claim 1, wherein the coenzyme Q10 is administered by continuous intravenous infusion for at least 72 hours, at least 96 hours, or at least 144 hours. 

8. The method of claim 1, wherein the continuous infusion is administered twice per week. 
9. The method of claim 2, wherein the first rate is no more than 3.1 mg/kg/hr, no more than 4.2 mg/kg/hour, no more than 5.5 mg/kg/hour, no more than 7.4 mg/kg/hour, no more than 8.3 mg/kg/hour, no more than 9.2 mg/kg/hour, no more than 11.0 mg/kg/hour, no more than 11.2 mg/kg/hour, no more than 14 mg/kg/hour, no more than 14.5 mg/kg/hour, no more than 18.0 mg/kg/hour, no more than 18.4 mg/kg/hour, no more than 19.6 mg/kg/hour, no more than 22.9 mg/kg/hour, no more than 26.0 mg/kg/hour, no more than 28.7 mg/kg/hour, or no more than 35.8 mg/kg/hour. 
10. A method of treating cancer in a subject, comprising: (a) administering a composition comprising coenzyme Q.sub.10 by continuous intravenous infusion for at least 48 hours, wherein the coenzyme Q.sub.10 is administered at two or more different rates and at a dose of at least 20 mg/kg/day (24 hours); (b) monitoring the subject for decreased coagulation; and (c) discontinuing treatment with coenzyme Q.sub.10 in a subject identified as having decreased coagulation, thereby treating cancer in said subject. 
11. A method of treating cancer in a subject, comprising: (a) administering a composition comprising coenzyme Q.sub.10 by continuous intravenous infusion for at least 48 hours wherein the coenzyme Q.sub.10 is administered at two or more different rates and at a dose of at least 20 mg/kg/day (24 hours); (b) monitoring the subject for decreased coagulation; (c) administering an agent to increase coagulation in a subject identified as having decreased coagulation; (d) confirming the subject has normal coagulation; and (e) continuing treatment with coenzyme Q.sub.10, thereby treating cancer in said subject. 
12. A method of treating cancer in a subject, comprising: (a) administering a composition comprising coenzyme Q.sub.10 by continuous intravenous infusion for at least 48 hours, wherein the coenzyme Q.sub.10 is administered at two or more different rates and at a dose of at least 20 mg/kg/day (24 hours); (b) monitoring the subject for decreased coagulation; and (c) continuing treatment with coenzyme Q.sub.10 in a subject identified as having normal coagulation, thereby treating cancer in said subject. 
13. The method of claim 1, further comprising (a) monitoring the subject for decreased coagulation, wherein the decreased coagulation comprises one or more of an International Normalized Ratio (INR) of greater than 2 and a platelet threshold less than 50,000/uL; and (b) discontinuing treatment with coenzyme Q10 in a subject identified as having decreased coagulation. 
14. The method of claim 1, further comprising (a) monitoring the subject for decreased coagulation, wherein the decreased coagulation comprises one or more of an International Normalized Ratio (INR) of greater than 2, and a platelet threshold less than 50,000/uL; (b) administering an agent to increase coagulation selected from the group consisting of Vitamin K, cryoprecipitate, and plasma in a subject identified as having decreased coagulation; (c) confirming the subject has normal coagulation, wherein the normal coagulation comprises one or more of an International Normalized Ratio (INR) of 2 or less, and a platelet threshold of at least 50,000/uL; and (d) continuing treatment with coenzyme Q10. 
15. The method of claim 1, further comprising (a) monitoring the subject for decreased coagulation, wherein the decreased coagulation comprises one or more of an International Normalized Ratio (INR) of greater than 2, and a platelet threshold less than 50,000/uL; and (b) continuing treatment with coenzyme Q10 in a subject identified as having normal coagulation, wherein the normal coagulation comprises one or more of an International Normalized Ratio (INR) of 2 or less, and a platelet threshold of at least 50,000/uL. 
16. A method of preventing or limiting severity of an adverse event associated with treatment of cancer with intravenously administered coenzyme Q.sub.10, comprising administering to a subject having cancer a composition comprising coenzyme Q.sub.10 by continuous intravenous infusion for at least 48 hours and at a dose of at least 20 mg/kg/day (24 hours), wherein the severity of adverse event in the subject is reduced as compared to intravenous administration of the same dose of coenzyme Q.sub.10 over a period of 6 hours or less, thereby treating cancer in said subject. 
17. The method of claim 13, wherein the coenzyme Q10 is administered by continuous intravenous infusion for at least 72 hours, at least 96 hours, or at least 144 hours. 
18. The method of claim 13, wherein the continuous intravenous infusion dose is administered once per week or twice per week. 
19. The method of claim 16, wherein the adverse event comprises a coagulopathy. 
20. The method of claim 16, wherein the adverse event comprises a bleeding event. 
21. The method of claim 1, wherein the composition comprising coenzyme Q10 is administered by continuous intravenous infusion for about 96 hours, and wherein the composition is administered sequentially at a first rate, a second rate, and a third rate wherein: (a) the first rate is a highest rate administered during the first hour of the continuous intravenous infusion; (b) the second rate is a lowest rate administered during hours 2 to 48 of the continuous intravenous infusion; and (c) the third rate is an intermediate rate between the first rate and the second rate and is administered during hours 49 to 96 of the continuous intravenous infusion. 

23. The method of claim 21 or 22, wherein the first rate is selected from the group consisting of no more than 3.1 mg/kg/hour, no more than 4.2 mg/kg/hour, no more than 5.5 mg/kg/hour, no more than 7.4 mg/kg/hour, no more than 8.3 mg/kg/hour, no more than 9.2 mg/kg/hour, no more than 11.0 mg/kg/hour, no more than 11.2 mg/kg/hour, no more than 14.0 mg/kg/hour, no more than 14.5 mg/kg/hour, no more than 18.0 mg/kg/hour, no more than 18.4 mg/kg/hour, no more than 19.6 mg/kg/hour, no more than 22.9 mg/kg/hour, no more than 26.0 mg/kg/hour, no more than 28.7 mg/kg/hour, and no more than 35.8 mg/kg/hour. 
24. The method of claim 21, wherein the coenzyme Q10 is administered at a dose selected from the group consisting of about 50 mg/kg/48 hour infusion and the first rate is about 4.2 mg/kg/hour, about 66 mg/kg/48 hour infusion and the first rate is about 5.5 mg/kg/hour, about 88 mg/kg/48 hour infusion and the first rate is about 7.4 mg/kg/hour, about 110 mg/kg/48 hour infusion and the first rate is about 9.2 mg/kg/hour, about 137 mg/kg/48 hour infusion and the first rate is about 11 mg/kg/hour, about 171 mg/kg/48 hour infusion and the first rate is about 14 mg/kg/hour, about 215 mg/kg/48 hour infusion and the first rate is about 18 mg/kg/hour, and about 40 mg/kg/48 hour infusion to about 250 mg/kg/48 hour infusion and the first rate is about 3.4 mg/kg/hour to about 21 mg/kg/hour. 
25. The method of claim 22, wherein the coenzyme Q10 is administered at a dose selected from the group consisting of about 66 mg/kg/72 hour infusion and the first rate is about 5.4 mg/kg/hour, about 88 mg/kg/72 hour infusion and the first rate is about 7.2 mg/kg/hour, about 110 mg/kg/72 hour infusion and the first rate is about 9.0 mg/kg/hour, about 137 mg/kg/72 hour infusion and the first rate is about 11.2 mg/kg/hour, about 171 mg/kg/72 hour infusion and the first rate is about 14.0 mg/kg/hour, about 215 mg/kg/72 hour infusion and the first rate is about 17.6 mg/kg/hour, and about 38 mg/kg/72 hour infusion to about 250 mg/kg/72 hour infusion and the first rate is about 3.1 mg/kg/hour to about 21 mg/kg/hour. 
26. The method of claim 1, wherein the composition comprising coenzyme Q10 is administered by continuous intravenous infusion for about 18 days wherein the composition is administered sequentially at a first rate, a second rate, and a third rate wherein: (a) the first rate is a highest rate administered during hour 1 of day 1 of the continuous infusion; (b) the second rate is a lowest rate administered during hours 2 to 24 of day 1 the continuous infusion; and (c) the third rate comprises an intermediate rate administered between the first rate and the second rate administered during days 2 to 17 of the continuous infusion. 
27. The method of claim 26, wherein the first rate is a rate selected from the group consisting of no more than 4.2 mg/kg/hour, no more than 5.5 mg/kg/hour, no more than 7.4 mg/kg/hour, no more than 8.3 mg/kg/hour, no more than 9.2 mg/kg/hour, no more than 11.0 mg/kg/hour, no more than 14.5 mg/kg/hour, no more than 18.4 mg/kg/hour, no more than 19.6 mg/kg/hour, no more than 22.9 mg/kg/hour, no more than 26.0 mg/kg/hour, no more than 28.7 mg/kg/hour, and no more than 35.8 mg/kg/hour. 
28. The method of claim 26, wherein the coenzyme Q10 is administered at a dose selected from the group consisting of about 33 mg/kg/24 hours of infusion and the first rate is about 8.3 mg/kg/hour, about 44 mg/kg/24 hours of infusion and the first rate is about 11 mg/kg/hour, about 58.7 mg/kg/24 hours of infusion and the first rate is about 14.7 mg/kg/hour, about 73.4 mg/kg/24 hours of infusion and the first rate is about 18.4 mg/kg/hour, about 91.7 mg/kg/24 hours of infusion and the first rate is about 22.9 mg/kg/hour, about 114.6 mg/kg/24 hours of infusion and the first rate is about 28.7 mg/kg/hour, about 143.3 mg/kg/24 hours of infusion and the first rate is about 35.8 mg/kg/hour, and about 30 mg/kg/24 hours of infusion to about 170 mg/kg/24 hour infusion and the first rate is about 7.5 mg/kg/hour to about 42.5 mg/kg/hour. 
29. The method of claim 26, wherein 20-30% of the total coenzyme Q10 administered during hours 1 to 48 of the continuous infusion is administered during the first hour of the continuous infusion. 
30. The method of claim 1, wherein the coenzyme Q10 is administered with an additional agent. 
31. The method of claim 30, wherein the additional agent is an anti-cancer agent. 
32. The method of claim 30, wherein the additional agent is a chemotherapeutic agent. 
33. The method of claim 30, wherein the additional agent is selected from the group consisting of gemcitabine, 5-fluorouracil, leucovorin, docetaxel, fludarabine, cytarabine, cyclophosphamide, paclitaxel, docetaxel, busulfan, methotrexate, daunorubicin, doxorubicin, melphalan, cladribine, vincristine, vinblastine, chlorambucil, tamoxifen, taxol, camptothecin, actinomycin-D, mitomycin C, combretastatin, cisplatin, etoposide, verapamil, podophyllotoxin, and 5-fluorouracil. 
34. The method of claim 30, wherein the additional agent is an anti-angiogenic agent. 
35. The method of claim 30, wherein an adverse effect of the additional agent is limited or decreased in subjects administered coenzyme Q10 by continuous infusion with the additional agent as compared to subjects not administered coenzyme Q10 by continuous infusion with the additional agent. 

37. The method of claim 35, wherein the adverse effect is cardiotoxicity. 
38. The method of claim 1, wherein the cancer comprises a solid tumor. 
39. The method of claim 38, wherein the solid tumor is selected from the group consisting of carcinoma, melanoma, sarcoma, and lymphoma. 
40. The method of claim 38, wherein the solid tumor is selected from the group consisting of breast cancer, bladder cancer, colon cancer, rectal cancer, endometrial cancer, kidney (renal cell) cancer, lung cancer, melanoma, pancreatic cancer, prostate cancer, thyroid cancer, skin cancer, bone cancer, brain cancer, cervical cancer, liver cancer, stomach cancer, mouth and oral cancers, neuroblastoma, testicular cancer, uterine cancer, thyroid cancer, and vulvar cancer. 
41. The method of claim 38, wherein the solid tumor comprises triple negative breast cancer. 
42. The method of claim 40, wherein the skin cancer comprises melanoma, squamous cell carcinoma, and cutaneous T-cell lymphoma (CTCL). 
43. The method of claim 1, wherein the cancer comprises a leukemia. 
44. The method of claim 43, wherein the leukemia is selected from the group consisting of acute lymphocytic leukemia (ALL), acute myelogenous leukemia (AML), chronic lymphocytic leukemia (CLL), and chronic myelogenous leukemia (CML), Hairy cell leukemia (HCL), T-cell prolymphocytic leukemia (T-PLL), large granular lymphocytic leukemia, and adult T-cell leukemia. 
45. The method of claim 43, wherein the leukemia is an acute leukemia. 
46. The method of claim 1, wherein the coenzyme Q10 is administered at a dose of about 20 mg/kg/day (24 hours) to about 150 mg/kg/day (24 hours). 
47. The method of claim 1, wherein the coenzyme Q10 is administered at a dose selected from the group consisting of about 20.4 mg/kg/day (24 hours), about 22 mg/kg/day (24 hours), about 25 mg/kg/day (24 hours), about 27.5 mg/kg/day (24 hours), about 29.3 mg/kg/day (24 hours), about 33 mg/kg/day (24 hours), about 34.2 mg/kg/day (24 hours), about 36.7 mg/kg/day (24 hours), about 41.7 mg/kg/day (24 hours), 42.8 mg/kg/day (24 hours), about 44 mg/kg/day (24 hours), about 45.7 mg/kg/day (24 hours), about 51.9 mg/kg/day (24 hours), about 53.8 mg/kg/day (24 hours), about 55 mg/kg/day (24 hours), about 57 mg/kg/day (24 hours), about 58.7 mg/kg/day (24 hours), about 64.8 mg/kg/day (24 hours), about 66.7 mg/kg/day (24 hours), about 68.5 mg/kg/day (24 hours), about 71.7 mg/kg/day (24 hours), about 73.4 mg/kg/day (24 hours), about 81.5 mg/kg/day (24 hours), about 85.5 mg/kg/day (24 hours), about 91.7 mg/kg/day (24 hours), about 107.5 mg/kg/day (24 hours), about 114.6 mg/kg/day (24 hours), and about 143.3 mg/kg/day (24 hours). 
48. The method of claim 1, wherein the coenzyme Q10 is administered at a dose selected from the group consisting of about 50 mg/kg/week, about 66 mg/kg/week, about 76 mg/kg/week, about 88 mg/kg/week, about 100 mg/kg/week, about 110 mg/kg/week, about 132 mg/kg/week, about 137 mg/kg/week, about 171 mg/kg/week, about 176 mg/kg/week, about 215 mg/kg/week, about 220 mg/kg/week, about 274 mg/kg/week, about 342 mg/kg week, and about 430 mg/kg/week. 
49. The method of claim 1, wherein the continuous intravenous infusion of coenzyme Q10 is administered at a higher rate for the first hour of the infusion. 
50. The method of claim 1, wherein the composition comprises 0.1% to 20% w/v coenzyme Q10. 
51. The method of claim 1, further comprising selecting a subject having cancer for treatment with coenzyme Q10, wherein the subject has adequate coagulation. 
52. The method of claim 51 wherein adequate coagulation comprises platelet threshold of 50,000/mcL, prothrombin time (PT), partial thromboplastin time (PTT), and an International Normalized Ratio (INR) within normal limits. 
53. The method of claim 1, further comprising selecting against a subject having cancer for treatment with coenzyme Q10, wherein the subject exhibits at least one condition or characteristic selected from the group consisting of: (a) the subject is taking HMG-CoA reductase inhibitors; (b) the subject is taking digoxin, digitoxin, lanatoside C, or any type of digitalis alkaloids; (c) the subject has uncontrolled or severe coagulopathies or a history of clinically significant bleeding within the past 6 months; (d) the subject has at least one of hemoptysis, epistaxis, hematochezia, hematuria, or gastrointestinal bleeding; (e) the subject has a predisposition for bleeding; (f) the subject has been administered anticoagulant; (g) the subject has a .gtoreq.grade 3 thrombocytopenia with clinically significant bleeding; (h) the subject has a .gtoreq.grade 4 hematologic toxicity; (i) the subject has a grade 2 INR/PTT elevation with clinically significant bleeding; and (j) the subject has a grade 3 INR/PTT abnormality. 

Therefore, the method of treating cancer in a subject, comprising administering a composition comprising coenzyme Q10 by continuous intravenous infusion for at least 48 hours, wherein the  as disclosed by claims 1-15, 17,18, and 21-52 of U.S. Patent No. 9,901,542 B2 makes obvious the method of treating cancer in a subject, comprising administering a composition comprising coenzyme Q10 by continuous intravenous infusion for at least 48 hours, wherein the coenzyme Q10 is administered at two or more different rates, wherein the coenzyme Q10 is administered sequentially at a first rate and a second rate, the method wherein the first rate is higher than the second rate, the method further comprising administration of coenzyme Q10 at a third rate after the second rate, wherein the third rate is lower than the first rate and higher than the second rate, wherein the coenzyme Q10 is administered at the first rate for about 0.5 hours to about 3 hours, or for about 0.5 hours to about 2 hours, wherein the total time of the infusion at the first rate plus the time of the infusion at the second rate is about 24 hours, about 48 hours, or about 72 hours, wherein the coenzyme Q10 is administered by continuous intravenous infusion for at least 48 hours, at least 72 hours, at least 96 hours, or at least 144 hours, the method wherein the first rate is no more than 3.1 mg/kg/hr, no more than 4.2 mg/kg/hour, no more than 5.5 mg/kg/hour, no more than 7.4 mg/kg/hour, no more than 8.3 mg/kg/hour, no more than 9.2 mg/kg/hour, no more than 11.0 mg/kg/hour, no more than 11.2 mg/kg/hour, no more than 14 mg/kg/hour, no more than 14.5 mg/kg/hour, no more than 18.0 mg/kg/hour, no more than 18.4 mg/kg/hour, no more than 19.6 mg/kg/hour, no more than 22.9 mg/kg/hour, no more than 26.0 mg/kg/hour, no more than 28.7 mg/kg/hour, or no more than 35.8 mg/kg/hour, the method further comprising (a) administering a composition comprising coenzyme Q10 by continuous intravenous infusion for at least d18 hours; (b)(a) monitoring the subject for decreased coagulation; and (e) (b) discontinuing treatment with coenzyme Q10 in a subject identified as having decreased coagulation, the method further comprising (a) administering a composition comprising coenzyme Q10 by continuous intravenous infusion for at least d18 hours; (b)(a) monitoring the subject for decreased coagulation; (e)b) administering an agent to increase coagulation in a subject identified as having decreased coagulation; () (c) confirming the subject has normal coagulation; and (e) (d) continuing treatment with coenzyme Q10, the method further comprising (a) administering a composition comprising coenzyme Q10 by continuous 
Regarding claims 30, 38 and 39, the method of preventing or limiting severity of an adverse event associated with treatment of cancer with intravenously administered coenzyme Q10, comprising administering to a subject having cancer a composition comprising coenzyme Q10 by continuous intravenous infusion for at least 48 hours, wherein the severity of the adverse event in the subject is reduced as compared to intravenous administration of the same dose of coenzyme Q10 over a period of 6 hours or less as disclosed by claims 16, 19 and 20 of U.S. Patent No. 9,901,542 B2 anticipates the method of preventing or limiting severity of an adverse event associated with treatment of cancer with intravenously administered coenzyme Q10, comprising administering to a subject having cancer a composition comprising coenzyme Q10 by continuous intravenous infusion for at least 48 hours, wherein the severity of the adverse event in the subject is reduced as compared to intravenous administration of the same dose of coenzyme Q10 over a period of 6 hours or less, as disclosed by claims 30, 38 and 39 of instant application.

Conclusions:
would be allowable upon filing and approval of a timely filed Terminal disclaimer to overcome the nonstatutory double patenting rejection set forth in this Office action.
Claim 30 and its dependent claims would be allowable if rewritten to overcome the objection, set forth in this Office action, and upon filing and approval of a timely filed Terminal disclaimer to overcome the nonstatutory double patenting rejection set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651